        Case 1:19-cv-00157-JDP Document 24 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON MICHAEL SALINAS,                           Case No. 1:19-00157-JDP
12                         Plaintiff,                  ORDER GRANTING MOTION FOR
                                                       EXTENSION OF TIME TO CONDUCT
13           v.                                        DISCOVERY AND MODIFYING THE
                                                       SCHEDULING ORDER
14    JEFFREY WANG, et al.,
                                                       ECF Nos. 15, 22
15                         Defendants.
16

17

18          Plaintiff moves for an extension of time to conduct discovery, seeking to extend the
19   September 15, 2020, deadline to December 15, 2020. ECF No. 22. Defendants do not oppose
20   this motion and agree that extra time is needed because of the current pandemic. ECF No. 23.
21   Accordingly,
22          1. Plaintiff’s motion for an extension of time, ECF No. 22, is granted for good cause
23                shown.
24          2. The Discovery and Scheduling Order, ECF No. 15, is modified to reflect a discovery
25                deadline of December 15, 2020, and a dispositive motion deadline of January 26,
26                2021. All other deadlines remain.
27

28
                                                       1
       Case 1:19-cv-00157-JDP Document 24 Filed 07/10/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 10, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
